Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 24, 2022

The Court of Appeals hereby passes the following order:

A22D0372. CHARLES E. WRIGHT v. NEALIE M. WRIGHT.

      Charles E. Wright (“husband”) and Nealie M. Wright (“wife”) were divorced
pursuant to a final judgment and decree entered on November 5, 2021. On December
3, 2021, the husband filed a motion for reconsideration of the final judgment and
divorce decree, which the trial court denied on April 15, 2022. On May 2, 2022, the
husband filed this application for discretionary appeal of the denial of his motion for
reconsideration. We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of the
entry of the order, decision or judgment complained of. OCGA § 5-6-35 (d); Hill v.
State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992). This statutory deadline is
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance with OCGA § 5-6-35 (d). Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). Although the husband’s application is timely as to the
reconsideration ruling, it is untimely as to the final judgment and divorce decree. The
filing of a motion for reconsideration does not extend the time for filing a
discretionary application for appeal, and the denial of a motion for reconsideration
of an appealable order or judgment is not itself appealable. See Bell v. Cohran, 244
Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271,
271 (326 SE2d 5) (1985).
      Because the husband’s application, filed 178 days after the final judgment and
divorce decree, is untimely as to that judgment, and the order denying his motion for
reconsideration is not appealable, we lack jurisdiction. Accordingly, this application
is hereby DISMISSED.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/24/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.